Case 5:21-cv-00287-J Document 1 Filed 04/01/21 Page 1of 8

FILED

‘IN THE UNITED STATES DISTRICT COURT APR
FOR THE WESTERN DISTRICT OF OKLAHOMA, — 01 202 /

ELITA
iS. Disr. CeVREEDER SHINN, CLERK
) gp + J a] "EUpree vis OKLA,
D Z ka lor Lang. Nan ky : DEPuty
(Enter the full name of the plaintiff.) a ¢ J V —— 9 1° 0

Vv. Case No.
(Court Clerk will insert case number)

 

f ake 4
(1) STephens Lounty ;

 

laf jo: / 4 _ vi ans Lo Aun 1 V/ 5} fi &
(2) ayn i cKinnsy , 5 ai ens * 7
- L f af

 

UY Tet ie Na A LZ} , < = ; —- , .
(Enter the fl name of cach Te? Ataehe fe phe 7 Lounty Jal Admiats tre wa
additional sheets as necessary.) 4 : OMIA Te

PRO SE PRISONER CIVIL RIGHTS COMPLAINT
Initial Instructions

1. You must type or legibly handwrite the Complaint, and you must answer all
questions concisely and in the proper space. Where moré space is needed to answer any

question, you may attach a separate sheet. |

2. You must provide a full name for each defendant and describe where that
defendant resides or can be located.

3. You must send the original complaint and one copy to the Clerk of the District
Court,

4, You must pay an initial fee of $400 (including a $350 filing fee and a $50
‘ administrative fee). The complaint will not be considered filed until the Clerk receives

the $400 fee or you are granted permission to proceed in forma pauperis.
5. If you cannot prepay the $400 fee, you may request permission to proceed in

forma pauperis in accordance with the procedures set forth in the Court’s form
application to proceed in forma pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3. °

Rev. 10/20/2015
Case 5:21-cv-00287-J Document 1 Filed 04/01/21 Page 2 of 8

° If the court grants your request, the $50 administrative fee will not be
' assessed and your total filing fee will be $350.

e You will be required to make an initial partial payment, which the court
will calculate, and then prison officials will deduct the remaining balance
from your prison accounts over time.

e These deductions will be made until the entire $350 filing fee is paid,
regardless of how the court decides your case.

7. The Court will review your complaint before deciding whether to authorize

service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § |
1997e(c)(1). Ifthe Court grants such permission, the Clerk will send you the necessary

instructions and forms.

8. If you have been granted permission to proceed in forma pauperis, the United
States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed in forma pauperis, you
will be responsible for service of a separate summons and copy of the complaint on each
defendant in accordance with Rule 4 of the Federal Rules of Civil Procedure.

COMPLAINT

I. Jurisdiction is asserted pursuant to:
xX 42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
generally apply to state prisoners), or

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971), and 28 U.S.C. § 1331 (NOTE: these provisions generally apply to

federal prisoners)

If you want to assert jurisdiction under different or additional statutes, list these

below:

G bd & { fite A 184 APIO wy ¢

 

 

 

Rev. 10/20/2015
Case 5:21-cv-00287-J Document 1 Filed 04/01/21 Page 3 of 8

I. State whether you are a:
___ Convicted and sentenced state prisoner
____ Convicted and sentenced federal prisoner
_\> Pretrial detainee
____ Immigration detainee
___Civilly committed detainee

___ Other (please explain) 5 tephe AS L Ou hy Ja! oe | i ina Te

Ii, Previous Federal Civil Actions or Appeals

List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.

1. Prior Civil Action/Appeal No. i
a. Parties to previous lawsuit:

Plaintifffs): NN One \

Defendant(s): \

b. Court and docket number: { / \

c. Approximate date of filing: / / / V \
d. Issues raised: / V é \ \

\
e. Disposition (for example: Did you win? Was the case dismisséd? Was

summary judgment entered against you? Is the case still pending? Did you

appeal?): \
f. Approximate date of disposition: / / \

If there is more than one civil action or appeal, describe the —\ civil actions
or appeals using this same format on a separate sheet(s).

 

 

 

 

Rev. 10/20/2015
Case 5:21-cv-00287-J Document 1 Filed 04/01/21 Page 4 of 8

IV. Parties to Current Lawsuit

State information about yourself and each person or company listed as a defendant
in the caption (the heading) of this complaint:

1.

Plaintiff

Name and any aliases: Dekator lane Sun lev

_ Address: /Q ( south th street Duncan ak 23S 29

Inmate No.:

 

Defendant No. 1

Name and official position: We Vine 41 Kinney

Ss tephens County Sherrit¥

Place of employment and/or residence: SAS «

x8 LA 1G UEC FES SE

How is this person sued? (_) official capacity, ( ) individual capacity, (wy
both

 

   

Defendant No. 2
Name and official position: Bo 4 b ys 4 Owes)

Stepheas Louaty Under Sherri Ff

Place of employment and/or residence:_§/0/hens (GAdn tye (edd ty 4082.

  
 

How is this person sued? ( ) official capacity, ( ) individual capacity, LL
both

If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).

Rev. 10/20/2015
Case 5:21-cv-00287-J Document 1 Filed 04/01/21 Page 5 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o~
Defendant Wo, 3
Name anol otf: cial positions Javi,, SY. Aika:
Stephens County Fail Ad rains tea ter
Place of employmeate 5 Tey hens Counhy aaah
JO} Sowth I[th treet, Duncan, OK, 73533
Flow js th is $0 Sued Ll) Of: al . acity
! fs 4 en did cap '
loam () individial Capacity (x both =|
-—_
oo,

 

 

 

 

 
Case 5:21-cv-00287-J Document1 Filed 04/01/21 Page 6 of 8

6. Do not include claims relating. to your criminal conviction or to prison
disciplinary proceedings that resulted in loss of good time credits.

e If a ruling in your favor “would necessarily imply the invalidity” of a
criminal conviction or prison disciplinary punishment affecting the time
served, then you cannot make these claims in a civil rights complaint unless
you have already had the conviction or prison disciplinary proceeding
invalidated, for example through a habeas proceeding.

Claims

List the federal right(s) that you believe have been violated, and describe what
happened. Each alleged violation of a federal right should be listed separately as its own

claim. ©

1. Claim 1: .
(1) List the right that you believe was violated:

We are net giten any Pee time ever ia this

Coun ty Jarl
&

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
_ defendant, specify each person or entity that is a defendant for this

particular claim.)

S tephens Coun ty
bLayn €- Me Rian ZN

Gobhy Bowen
Javier Martiner,

Rev. 10/20/2015
‘Case 5:21-cv-00287-J Document 1 Filed 04/01/21 Page 7 of 8

(3) List the supporting facts:
We are never geen any recreqtisnal Time and the

ree Praem at this facility (3 Used as a Sterage
Closet Lam Aan ié@ ~€ and Ntéel Pf & fot
ONCEP CIS E

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

disciphaary actions foward those involved and
feliet fram Lain and Satflering feguesting
12,2700

 

2. Claim I:
(1) List the right that you believe was violated:

Lam handicapped ane they west even pul

Mt. JA @ Adana tap peal cell
apy

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this
particular claim.) —

S feehens Counts

V/ava é fle E LANEY
/ f

Bobby Bawen
Tavier Sart nex

Rev. 10/20/2015
* Case 5:21-cv-00287-J Document1 Filed 04/01/21 Page 8 of 8

(3) List the supporting facts:
am hanclicappta With olystonia aid have mary

other health ane handicap issues and they

wroat VLA give fit Aa banclig cap cell

 

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

disciplinary act: ans lov drab Tthase. involved
ana reliet Loam pain ang Sut tering

 

 

 

If there are more than two claims that you wish to assert, describe the additional
claims using this same format on a separate sheet(s).

VI. ——*+Declarations

I declare under penalty of perjury that the foregoing is true and correct.

DoW Sha Ayubois 03/2672

Plaintiff's signature ~_) Date

 

I further declare under penalty of perjury that I placed this complaint in the
prison’s legal mail system, with the correct postage attached, on the 49 30tf day of

Nareh 2044,

0330/2)
Dale S stan Date

Rev. 10/20/2015

 

 

 
